Title: To Alexander Hamilton from George Washington, 9 August 1781
From: Washington, George
To: Hamilton, Alexander


Head Quarters [Dobbs Ferry, New York] Augst 9th. 1781
Dr Sir
I have recd your Letter of the 7th. Shoes will be issued to the State Companies under your Command, upon your Return. I will only recommend that proper precaution should be taken respecting the delivery, & that the men of the State Companies should be made accountable for them; the same mode will be pursued, in supplying the other Companies, as has been formerly practiced.
I am Dr. Sr.   Your most Obedt Servt.
P.S.   Capt Sacket & Capt Williams Should become responsible to the Clothier that the shoes are properly accounted for. The Shoes may be drawn & issued thro the Channell of the same Person, who is employed by Colo Scammell for the same purpose.
Lt Col Hamilton
